Exhibit 10.7

 

SERIES A WARRANT AMENDMENT

 

 

This Series A Warrant Amendment (this “Amendment”) is entered into as of [●],
2016 (the “Effective Date”) by and between Cesca Therapeutics Inc., a Delaware
corporation (the “Company”), and [Sabby Healthcare Master Fund, Ltd. / Sabby
Volatility Warrant Master Fund, Ltd.] (“Sabby”). The Company and Sabby are
referred to herein, collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, pursuant to that certain Securities Purchase Agreement dated August 31,
2015 (the “Sabby Purchase Agreement”) by and among the Company, Sabby and [Sabby
Healthcare Master Fund, Ltd. / Sabby Volatility Warrant Master Fund, Ltd.]
(together with Sabby, the “Sabby Parties”), the Company sold approximately [●]
Series A Common Stock Purchase Warrants (the “Series A Warrants”) to Sabby;

 

WHEREAS, Sabby currently holds the aggregate number of Series A Warrants as
specified on the signature page hereto (collectively, the “Sabby Warrants”); and

 

WHEREAS, this Amendment is being delivered pursuant to the terms of that certain
Consent, Repayment and Release Agreement dated as of February 2, 2016 by and
among the Company and the Sabby Parties (the “Consent Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.     Amendments to Series A Warrants. As of the Effective Date, each of the
Series A Warrants shall be amended as set forth below (collectively, the
“Amendments”):

 

(a)     Section 2(b) is hereby amended and restated in its entirety as set forth
below:

 

“Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $0.40, subject to adjustment hereunder (the “Exercise Price”).”

 

2.     Acknowledgement; Reaffirmation of Obligations. The Company hereby
confirms and agrees that (i) except with respect to the Amendments set forth in
Section 1 above, the Series A Warrants shall continue to be in full force and
effect and are hereby ratified and confirmed in all respects, and (ii) the
execution, delivery and effectiveness of this Amendment shall not operate as an
amendment of any right, power or remedy of the Sabby Parties.

 

3.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument. In the
event that any signature is delivered by facsimile transmission or by an e-mail
which contains a portable document format (.pdf) file of an executed signature
page, such signature page shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Amendment shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under the Consent Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS CONSENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

[Signature Page Follows]

 

 
- 2 - 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first set forth above.

 

 

 

CESCA THERAPEUTICS INC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Robin Stracey

 

 

 

Chief Executive Officer

 

 

 

 

[SABBY HEALTHCARE MASTER FUND, LTD. /

 

  SABBY VOLATILITY WARRANT MASTER FUND, LTD.]  

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Robert Grundstein

 

 

 

COO and General Counsel

 

 

 

Series A Warrants:

 

 

 

 

 

[Signature Page to Series A Warrant Amendment]